Citation Nr: 1202743	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  11-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The appellant contends that he served as a recognized guerilla.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim.  The appellant appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on December 8, 2011, by means of video conferencing equipment with the appellant in Manila, the Republic of the Philippines, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States. 


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide. 

Review of the VA claims file reflects that the appellant was provided with 38 U.S.C.A. § 5103(a) in a letter from the RO dated in April 2011.  The April 2011 letter notified the appellant of the evidence necessary to substantiate claims concerning a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009.  See an April 2011 letter from the RO.  The letter encouraged the appellant to submit evidence that he has qualifying service under the American Recovery and Reinvestment Act of 2009.  

While the Board acknowledges that the appellant was not in receipt of adequate notice prior to the initial adjudication of his claim in November 2009, the appellant's claim was readjudicated by the RO in a June 2011 Statement of the Case (SOC).  As such, there was not prejudice to the appellant concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or Supplemental Statement of the Case (SSOC), is sufficient to cure a timing defect).

The instant case involves the legal issue of whether his service qualifies for payment from a fund established by Congress.  The RO has obtained relevant information from the service department, and the appellant has obtained records pertaining to his service.  The appellant is well aware of the information and evidence necessary to substantiate his claim, and has not suggested that any pertinent outstanding evidence remains.  The Board consequently finds that he has not been prejudiced by VA's failure to notify him of the allocation of evidence-gathering responsibilities in this case. 

As to VA's duty to assist the appellant, there is no suggestion by the appellant or the record of any outstanding evidence.  VA obtained two determinations by the service department, and the appellant has submitted documents.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency and Indemnity Compensation claim, where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit in Capellan held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning an appellant's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id. 

In this case, the RO submitted the appellant's documents to the service department on two occasions, and last received a determination from that agency in May 2011.  VA has complied with Capellan. 

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002), or 38 C.F.R. § 3.159 (2011).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Discussion

The appellant seeks entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . ."  However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

Section 1002(d) of the American Recovery and Reinvestment Act of 2009 defines a person eligible for such a payment as any person who served:  

(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

See the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 1002(d).  

The critical question involved in this case is whether the appellant has the requisite military service necessary to receive benefits.  For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).  

The appellant's contentions concerning the dates of his alleged service and unit of assignment have been varied.  In a February 2009 statement, the appellant asserted that he served in a recognized guerilla unit from September 1, 1944 to June 1, 1946.  At that time, the appellant was unable to recall the name of his assigned unit.  See a February 2009 statement from the appellant.  In May 2009, the RO noted that the appellant's name was not listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO and requested verification of the appellant's alleged service from the National Personnel Records Center (NPRC).  See a May 2009 Request for Information (VA Form 21-3101) from the RO to the NPRC.  In an October 2009 reply, the NPRC asserted that the appellant "had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See an October 2009 reply from the NPRC.  

In the November 2009 administrative decision which denied the appellant's claim, the RO cited to the October 2009 reply to the NPRC.  In support of his claim, the appellant has submitted an undated Affidavit for Philippine Army Personnel which is stamped "authenticated in January 2010."  In this document, the appellant does not claim that he served in the US Armed Forces, Far East (USAFFE), but rather a civilian guerilla unit.  While this document acknowledges the appellant was a guerilla, but does not suggest that he served in a unit associated with the U.S. Armed Forces.  See an undated Affidavit for Philippine Army Personnel.  

In light of this submission, another Request for Information was completed, reflecting the appellant's assertions that he served" 7 PAAC AIB 7th MD L U Manila" from May 1, 1944 to June 27, 1945.  See an April 2011 Request for Information from the RO.  The appellant later clarified in testimony offered in December 2011 that this unit was part of the "Allied Intelligence Bureau" of the Philippine Army, which was a guerrilla organization associated with the United States Armed Forces.  See the December 2011 hearing transcript at pages 2 - 4.  In a May 2011 reply, the NPRC again asserted that the appellant "had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See a May 2011 reply from the NPRC.  

The appellant has not submitted any service document to establish his service.  Further, the Board notes that he has not submitted a Form DD-214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1), nor has he indicated that such documentation exists.  Moreover, the document submitted by the appellant is not of the type acceptable as service documents establishing the requisite status.  See 38 C.F.R. § 3.203(a)(1); see also Duro, Venturella and Capellan, all supra.  

In light of the NPRC's certifications that the appellant did not have service with the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the Board finds that the preponderance of the evidence is against the claim; therefore, the claim must be denied.




ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


